Citation Nr: 1622047	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran is represented by:  Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 
INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office.

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic claims file.

The issue of entitlement to service connection for left ear hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify        the Veteran if further action is required on his part.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's tinnitus was incurred in or due to his active duty.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b);  see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The current evidence of record includes a diagnosis of tinnitus.  As such, the Board finds that the first criterion for establishing service connection is established.

With respect to an in-service event or injury, the Veteran was exposed to acoustic trauma associated with combat, including, but not limited to, small arms fire, explosions, and mortar fire.  This finding is supported by the Veteran's military occupational specialty of Mortarman, his Combat Infantry Badge, and Bronze Star Medal.

The salient issue presented by the Veteran's claim is whether his tinnitus is related to service.  The evidence of record includes two opinions addressing this question:  the March 2010 VA examination and a March 2015 private audiologist's opinion.

The March 2010 VA examiner indicated that the Veteran endorsed an initial onset of tinnitus approximately 5 or 6 year prior to the examination, marking sometime in 2004 or 2005.  However, throughout the pendency of this appeal, including during the March 2016 Board hearing, the Veteran has asserted that he has experienced ringing of the ears since his active duty.  He clarified that he did not seek treatment for tinnitus until approximately 5 or 6 years ago.  Ultimately, the examiner rendered a diagnosis of tinnitus and indicated the Veteran's tinnitus is less likely as not related to the Veteran's military service.  

In March 2015, the Veteran underwent a private audiological evaluation.  During this examination, the Veteran reported that he was regularly exposed to hazardous noise level without the benefit of hearing protection during his active duty.  He further recalled several in-service instances of ringing ears consequent to noise exposure.  After rendering a diagnosis of tinnitus, the audiologist opined that the Veteran's tinnitus is extremely likely the result of hazardous noise exposure during military service.  The audiologist noted the Veteran's configuration is textbook noise damage, and he has no history of recreational or occupational noise exposure without hearing protection, no complicating medical conditions, and no family history of otologic dysfunction or disease.  

After review of the record, the Board notes that there are competent medical opinions both in favor of and against the claim.  In addition, the Veteran has credibly testified that he experienced ringing in his ears in service following excessive noise exposure.  

The determination as to whether the requirements for service connection are met    is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.  § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the balance of positive and negative evidence is in relative equipoise, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is needed on the claim for service connection for left ear hearing loss. 

Review of the Veteran's service treatment records reveal he underwent a pre-induction examination in April 1969, which included audiological testing.  This testing revealed that the Veteran's puretone threshold was 40 decibels at 4000 Hertz in his left ear.  Accordingly, left ear hearing loss meeting the criteria under 38 C.F.R. § 3.385 was noted on his pre-induction examination, and the condition is considered to have pre-existed service. 

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A. § 1153 (West 2014).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board notes there is a private opinion of record indicating the Veteran's hearing loss is related to his in-service noise exposure and a VA opinion indicating the Veteran's current hearing loss is less likely than not related to the Veteran's noise exposure in service.  Neither opinion, however, addressed that the Veteran was shown to have pre-existing hearing loss in the left ear on his pre-induction examination.  Accordingly, an addendum opinion is needed.

During the March 2016 Board hearing, the Veteran testified that his first post service hearing test occurred in the early 1970's, probably through a private doctor in Colorado Springs, and that he has had several hearing tests since then.  He indicated that he could not remember the names at that time, and his representative indicated he might be able to remember facilities versus the names of the doctors.  

In this case, the service treatment records do not reflect worsening of the pre-existing hearing loss during service, and there are no post-service audiological findings of record showing hearing loss until 2010, approximately 40 years after his discharge.  As his claim is one for aggravation, medical evidence of hearing loss close in time to his discharge would be helpful to his claim.  Although the Veteran indicated that he could not remember the providers during his hearing, the Board finds that affording him an opportunity to attempt to recall the providers or treating facilities, and submit a completed release form so such records can be requested, is warranted.  

Accordingly, this issue is REMANDED for the following action:

1.  Ask the Veteran to complete a release form with the  names and addresses of all medical providers or medical facilities who treated him for hearing loss, to include  the hearing test in the 1970s and 1990s.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records   are unavailable, the Veteran should be notified of such.

2.  Provide the claims file to a VA audiologist to obtain an addendum opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the audiologist should provide an opinion as to whether the in-service combat noise exposure permanently worsened the Veteran's pre-existing hearing loss in the left ear.  In rendering this opinion, the examiner is asked to explain why the audiometric findings on separation examination are/are not significant in answering this question and explain why current level of hearing loss is/is not merely a delayed reaction attributable to the combat noise exposure in service.   

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought    on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate  period to respond thereto before the case is returned     to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


